internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-131760-00 date date trust a b c d e f charity state d1 x y dear this letter responds to a letter dated date and subsequent correspondence submitted by the authorized representative of a as settlor and trustee of trust requesting certain factors and rulings regarding trust under sec_664 of the internal_revenue_code the information submitted states that a established trust on d1 article first sec_1 of trust provides that in each taxable_year of trust the trustee shall pay on the last day of each calendar month of such taxable_year to b and c as beneficiaries in equal shares during their lifetimes and upon the death of the first of them to die to the survivor and upon the death of the survivor of them to d e and f as beneficiaries in equal shares during their lifetimes and in equal shares among the survivors or to the survivor of them a unitrust_amount equal to the lesser_of a the trust income for the taxable_year or b x percent of the net fair_market_value of the trust assets determined as of the first business_day of the taxable_year any income of the trust in excess of the prescribed unitrust_amount shall be added to principal in the taxable_year received except that the excess income first shall be paid to the beneficiaries or the survivor of them to the extent that the aggregate of the unitrust amounts paid to them or the survivor of them in prior years was less than the aggregate of the unitrust amounts prescribed under clause b of article first sec_1 for those years for purposes of trust the term income shall have the meaning ascribed to it under sec_643 and the regulations thereunder article first sec_2 provides that as of the end of the calendar month preceding the death of the survivor of the beneficiaries designated in article first sec_1 the payment of the unitrust_amount to the survivor of them shall terminate and the trustee shall distribute the trust estate to charity provided however that the settlor retains the power exercisable at any time or times during the settlor’s lifetime by an instrument in writing delivered to the trustee to add or remove as a remainder beneficiary or change the shares of one or more organizations described in sec_170 sec_2055 and sec_2522 provided further however such subsequently designated organization shall also be an organization described in sec_170 other than in sec_170 and viii article first section provides that trust is intended to qualify as a charitable_remainder_unitrust crut within the meaning of sec_664 and is to be administered in such manner as to qualify for the exemption from taxation provided therein for a crut and any provision of trust and any provision of state law inconsistent with this intention shall be of no effect a requests that the commissioner supply the valuation factor to be used to calculate the value of the charitable_remainder interest in trust a additionally requests a ruling that the provisions of trust satisfy the requirements set out in sec_664 and sec_664 pursuant to sec_4 of revproc_2001_3 2001_1_irb_111 the internal_revenue_service has generally discontinued issuing rulings concerning whether a crut that provides for unitrust payments for one or two measuring lives satisfies the requirements described in sec_664 in the present case trust provides for unitrust payments for five measuring lives therefore your request is not subject_to sec_4 of revproc_2001_3 sec_664 provides that a charitable_remainder_unitrust is a_trust from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals sec_664 provides that a charitable_remainder_unitrust is a_trust that with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-4 of the income_tax regulations provides that if a computation under sec_1_664-4 or related sections requires the use of a factor that is not provided in sec_1_664-4 the commissioner may supply the factor upon a request for a ruling based solely on the facts and representations submitted we conclude the provisions of trust satisfy the requirements set out in sec_664 and sec_664 we further conclude that the present worth of the remainder_interest in trust is dollar_figurey for each dollar_figure of initial trust corpus except as set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code we specifically express no opinion as to whether trust qualifies as a crut under sec_664 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to a’s authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
